 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBlackberry Creek Trucking,Inc and Mate CreekTrucking,IncandUnitedMine Workers ofAmericaCase 9-CA-23230October 31 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn April 26 1988 Administrative Law JudgeElbertD Gadsden issued the attached decisionThe Respondents filed exceptions and a supportingbrief and the General Counsel filedan answeringbriefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings i andconclusions2and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent BlackberryCreek Trucking Inc and Mate Creek TruckingIncMatewan West Virginia their officers agentssuccessorsand assigns shall take the action setforth in the OrderiTheRespondentshave excepted to some ofthe judge scredibilityfindingsThe Boards establishedpolicy is not to overrulean administrative law judge s credibilityresolutions unlessthe clear preponderance ofall the relevant evidenceconvincesus that they are incorrectStandardDry Wall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir1951)We havecarefully examinedthe record and find no basis for reversing the findings2 TheRespondentsexceptto the judge s finding that the unilateraltransferof thetrucking operationfrom Blackberry Creek Trucking(BCT) toMate CreekTrucking (MCT) constituteda failure andrefusalto bargain in good faithwith the Unionon the grounds thatno such violation wasspecificallyalleged in the complaint and that the issue was notfully litigated at the hearingWe find noment in thisexceptionThecomplaint alleges the Respondents refused to bargain withthe Union byunilaterally changing the terms and conditionsof employmentof unit employees bytransferringwork previously performed at BCT to MCT Itfurther allegesthatMCTs conduct in requiringthatemployees in the appropnate bargaining unit performserviceswithout the benefit of representationby the Unionconstituted an unlawful refusal to bargain by theRespondentsThese allegationsclearlyput the Respondents on noticethat bargaining obligations concerning the transfer of operations were atissue Insuchcircumstances the litigation at the hearing of the allegedunlawful aspects of the transfer constitutes full litigationof theallegationthat the transfer itself was an unlawful refusal to bargain in good faithSeeVulcanHart Corp248NLRB 1197 (1980) modified on othergrounds642 F 2d 255 (8th Cir1981)BaughmanCo248 NLRB 1346 fn2(1980)Donald A Becker Esqfor the General CounselLouis Dene Esqof Abingdon Virginia for the RespondentJames R Hampton Esqof Hazard Kentucky for theCharging PartyDECISIONSTATEMENT OF THE CASEELBERT D GADSDEN Administrative Law Judge Ona charge of unfair labor practices filed on 19 June 1986by United Mine Workers of America (Union or Charging Party) against Blackberry Creek Trucking Inc andMate Creek Trucking Inc (Respondents) a complaintwas issued on 14 September 1987 by the Regional Director for Region 9 on behalf of the General CounselIn substance the complaint alleges that in June 1985RespondentBlackberryCreekTrucking unilaterallychanged the terms and conditions of employment of itsunit employees by transferring their work to RespondentMate Creek Trucking and requiring the employees whodesired work with Mate Creek Trucking to work without representation of the Union in violation of Section8(a)(1) and (5) of the Act that since June 1985 RespondentMate Creek Trucking has been a disguised continuation and alter ego of Blackberry Creek Trucking andas such constitutes a single employer that on or about30 September 1984 certain unit employees of BlackberryCreek Trucking ceased work concertedly and engaged ina strike but after they made an unconditional offer toreturn to work on 23 December 1985 Respondent hasfailed and refused to reinstate them for varying periodsof time to their former or substantially equivalent positions of employment in violation of Section 8(a)(1) and(3) of the ActThe Respondent filed an answer on 22 September 1987denying that it has engaged in any unfair labor practicesas set forth in the complaintThe hearing in the above matter was held before me inWilliamsonWest Virginia on 1 and 2 December 1987Briefs have been received from counsel for the GeneralCounsel and counsel for the Respondent respectivelywhich have been carefully consideredOn the entire record in this case including my observation of the demeanor of the witnesses and my consideration of the briefs filed by respective counsel I makethe followingFINDINGS OF FACTIJURISDICTIONRespondent Blackberry Creek Trucking (BlackberryCreek) is and has been at all times material a Kentuckycorporation engaged in the interstate transportation ofcoal in the States of Kentucky and West VirginiaRespondent Mate Creek Trucking (Mate Creek) hasbeen engaged in the interstate transportation of coal inthe States of Kentucky and West VirginiaIITHE LABORORGANIZATION INVOLVEDThe Union United Mine Workers of America is nowand has been at all times material a labor organizationwithin the meaning of Section 2(5) of the Act291 NLRB No 82 BLACKBERRY CREEK TRUCKING475IIITHE ALLEGED UNFAIR LABOR PRACTICESA Background InformationBlackberry Creek was incorporated in the State ofKentucky on 17 March 1983 for among other things thepurpose of operating coal lands by excavating removingtreating handling hauling storingtransportingdistributing and selling coal (G C Exh 1 )Respondent Mate Creek was incorporated in the Stateof Kentucky on 17 June 1985 for among other thingsthe purpose of operating coal lands by excavating removing treating handling hauling storingtransportingdistributing and selling coal (G C Exh 4 )The parties stipulated that the following employees ofRespondent Blackberry Creek constitute a unit appropriate for the purposes of collectivebargainingwithin themeaning ofSection 9(b) of the ActAll employees employed by Blackberry CreekTruckingengaged inthe production of coal including removal of overburden and coal waste preparationprocessingand cleaningof all coal and transportation of coal (except by waterway or rail notowned by Respondents) repair andmaintenancework normally performed at the facilities of the[Respondents]and maintenanceof gob piles andmine roads and work customarily related to all ofthe above iB Respondents Corporate Arrangement and BusinessRelationshipBlackberry Creek Trucking was incorporated 3 March1983 for the purpose among other things of hauling andtransporting coalOn 16 April 1984 Jack Hatfield soleshareholder of Blackberry Creek Trucking canceled hiscertificate and transferred his shares to the followingnew ownersNameShareOwnersOfficeJobyFields50 percentPresidentJoseph Fields sonof JobyFields50 percentVice PresidentBrenda FieldsnoneSecretaryTreasurerWhen Blackberry Creek Trucking commencedhaulingcoal in late April 1984 it did so from Fieldmore Enterprises partially owned by Joby Fields to Sprouse CreekProcessing PlantAt that time Blackberry Creek Trucking was not signatory to any wage or collective bargaining agreement However in July 1984 Blackberry CreekTrucking became signatory to the National BituminousCoal Wage Agreement of 1981 which was to expire 3months later (9-30-84)Pursuant to the agreementBlackberryCreekTrucking hauled coal from TallTimber Mine to Sprouse Creek Processing Plant It inhented 10 drivers from the predecessor hauler CookIThefacts setforth aboveare not disputed and are not in conflict inthe recordTruckingFive drivers were still hauling from JobyFieldspartially owned FieldmoreMineWhen haulingfrom Fieldmore and Tall Timber the drivers were paid$1 50 per ton That rate was not negotiated nor was it inthe agreement with the Union (District 30 UMWA)which was aware that the drivers were not being paidthe contractual hourly rateRegardless of the number of hours a driver workedeach day or week he reported 7 hoursand 15 minutesper day or 36 1/4 hours per week The hours workedwere deducted from the gross pay the driver earned ontonnageConsequently the driver received two checksone for the 36 1/4 hours based on the contractual ratefor drivers and the second check for the balance of thegrossmadeout to the driver owner or owner of thetruckOnly driver Ronald Webb recorded the actualnumber of hours he worked because he drove the truckof Blackberry Creek Trucking and he was paid the contractual rate plus overtimeAlthough the other driverswere not paid overtime they never complained or filed agrievance or complaint over the matterUnemploymentand socialsecurity taxes health insurance workers compensation and man hour royalties required by the NBCWA 81 are deducted from the wagesof the driver and transmitted by the employer to the respectiveagencies on organizationsThe NBCWA 81 expired 30 September 1984 andBlackberry Creek Trucking drivers went on an economicstrike 1October 1984 and the Company ceased operationsInMarch 1985 Joby Fieldsmine wasflooding outwith about 3 months workremainingAlthough negotiations between Blackberry Creek Trucking and the Unionhad been in progress 6 months the Union had rejectedseveral offers by Blackberry Creek Trucking to executea successor agreement Fields requested the Union toallow Blackberry Creek to resume operations and takehis coal to places other than the Sprouse Creek plantbut the Union refused his request Thereafter Fields discussed the problem ofmine floodingwith accountantDon Blankenship and decided to resume operations atFieldmore Fields then transferred his trucking operationtoMate Creek Development which was already establishedwithworker s compensation and liability insuranceMate Creek Development was a trucking companywith other truck owners and driver owners It was initially organized to mine coalFields saiddriversweredifficult to find so Mate Creek Development startedhauling from Picko Cumberland Village and McNannyResourcesinMarch 1985 He said he had Mate CreekDevelopment do the hauling from Fieldmorestarting inApril 1985He also saidhe would have taken any drivers at thattime because he was in a desperate situationwithhis mineflooding outMate Creek Trucking was incorporated on or about 13June 1985 toengage in essentiallythe same kind of minetrucking operations for which Blackberry Creek Truckingwas incorporatedThe strikeagainstBlackberryCreek Trucking was stillin progressat that timeAbout 4 days later 17 June 1985 Mate Creek Trucking enteredinto a contract to haul coal for Blackberry 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCreek Trucking The contract was identical to the contract with Blackberry Creek Coal Company for renditionof the same services Blackberry Creek Trucking hauledcoal from a number ofminesites to Sprouse Creek Processing plant to which Mate Creek Trucking now haulsMate Creek Trucking replaced Mate Creek Developmentand startedhauling inOctober 1985A mailgram was received from the Union by Blackberry Creek Trucking and Mate Creek Trucking on 23December 1985 notifying that the Unionwas making anunconditionaloffer to return to work and end the economicstrikeFields however assumed the position thatMate Creek Trucking had no obligation to recognize theUnion as either alter ego or successor of BlackberryCreek Trucking that Mate Creek Trucking was a separate entity and different company performing work thatBlackberry Creek had not previously performed becauseMate Creekwas haulingfrom different sites on 23 December 1985Moreover Fields said Blackberry CreekTrucking had made several offers to execute the successor agreementand the Union rejected its offers AdditionallyBlackberry Creek Trucking has no drivers on itspayroll and Mate Creek Trucking has only truck ownerswith drivers or driver owners In other words all dnvers must own their trucksor arrangeto drive for a truckownerTruck owners have the authority to select the driverof their trucks with the approval of Mate Creek Truckmg (Supervisor Tom Copley) All checks for driverearningsare prepared on Mate Creek Trucking checksfor convenience but Respondent contendsnot as employees of Mate Creek Trucking Actually the ownerpays the driver workers compensation premium healthinsuranceand matching social security taxes The payment for these benefits are deducted from the truckowners earningsWhen an owner drives his own truckhe must alsopay for his health insurance workers compensationand matchingsocialsecurity taxesConsequently the owner/driver receives two checks one forhiswagesand one for the gross earnings less deductionsfor benefits that are held by Mate Creek and paid to theproper organization or agencyIn January1986Mate Creek Trucking commencedhauling fromElkhorn #1 mine and in February 1986 ithauled from Northland and Tall Timber GraduallyMate Creek Trucking started hauling from Elkhorn #2and Glenn Allen Picko Cumberland Village SweetwaterBigWalnut andBig BottomSubsequentlyduring a negotiationsessionwith Respondent (Louis Dene and Joby Fields) on 6 March1986Hampton testified that they talked about the recallof the Blackberry Creek Trucking drivers and eitherDene or Fields advised him that Blackberry CreekTrucking was not operating and had no intention of resuming operationsthatMate Creek Trucking had takenover the hauling operations of Blackberry Creek Trucking betweenFieldmore Enterprises and Tall Timber toSprouseCreekProcessingand that both Dene andFields admitted that Blackberry Creek Trucking s truckswere being utilized by the drivers of Mate Creek Truckmg to haul coalComparativeBusinessOperations of BlackberryCreek Trucking and Mate Creek TruckingAccording to the uncontroverted and creditedtestimony ofRespondents presidentJoby Fields the followingwas establishedBlackberry Creek TruckingShare Owner Joby Fields president and head oflabor relationsTom Copley former employee GeorgeBlankenship certified public accountant does most of theaccounting workAddress P 0 Box 570 Matewan West VirginiaMinesite equipment usedOwns one end loaderleases oneend loader end loaders are serviced byan employee (Larry Mounts) of Mate Creek Truckmg which purchases the parts fuels and grease forMounts to useMate Creek TruckingShare Owner Joby Fields president and head oflabor relationsTom Copley Supervisor George Blankenship certified public accountant does most of the accountmg workAddress P 0 Box 570 Matewan West VirginiaMinesite equipment used Uses the same end loaders owned by Mate Creek Truckingusesthe sameend loader leased by Mate Creek TruckingEnd loaders of Blackberry Creek Trucking and MateCreek Trucking are serviced by its own (Mate CreekTrucking) employee Larry Mounts for whom MateCreek Trucking furnishes the parts fuel and greaseJoby Fields testified that Mate Creek Trucking paysBlackberry Creek Truckingan amountequal to lease andpurchase of end loaders but he did not know whetherthemoney was ever physically transferred from MateCreek Trucking to Blackberry Creek Trucking He saidBlackberry Creek Trucking was compensated 50 centsper ton by Mate Creek Trucking for the use of one of itstrucks and 65 cents per ton for the use of its other truckHe further stated however that there are no writtenagreements covering any of the trucks use or end loaderuse arrangementsFour Blackberry Creek trucks wereused by Mate Creek Truckingas early as4 October1986 (G C Exh 26)Drivers hired by Mate Creek TruckingOn or about 23 December 1985 the Union on behalfof the following employees of Respondent BlackberryCreek and other employeeswhose nameswere presentlyunknown but who engaged in the strike described abovein paragraph 5(a) of the complaintmade an unconditionaloffer for the employees to return to their former orsubstantially equivalent positions of employmentRussellE HardestyBryan A HatfieldGeorge B HayesHerbert HayesBelvinHuddleDavid L Justice BLACKBERRY CREEK TRUCKINGRicky JusticeEverett E KinderHoward D LockhartLarry MountsSidney L PlasterLarry SmithClaude E StarrFreddie D TaylorRonald C WebbThe strike against Blackberry Creek Trucking ended23 December 1985 Mate Creek Trucking has since hiredover 15 drivers Some of the drivers hired were formerlydrivers of Blackberry Creek Trucking In hiring driversMate Creek Trucking(Joby Fields)acknowledged it didnot refer to any seniority list of Blackberry Creek Trucking and that it did not hire all the drivers after December 1985Analysis and ConclusionsThe issues raised by the complaint and the essentiallyuncontroverted evidence of record areIssue 1Whether Respondent Mate Creek Trucking isa disguised continuance and alter ego of RespondentBlackberry Creek TruckingIssue 2Whether Respondent Mate Creek Trucking isunder a duty to recognize the recall rights of BlackberryCreek Trucking strike drivers on their unconditionaloffer to return to work and if so whether Mate CreekTrucking recognized its obligation to recall and did infact recall employees according to such recall rightsIssue3Whether the truckdrivers of Blackberry CreekTrucking or Mate Creek Trucking were employees or independent contractors as Blackberry Trucking contendsor impliesIssue 4Whether Respondents unilaterally in violationof Section 8(a)(5) of the Act transferred work fromBlackberry Creek Trucking recognized the Union as thecollective bargaining representative of its drivers toMate Creek Trucking an entity that does not recognizethe Union as the collective bargaining representative ofits employeesIssue 1Whether Respondent Mate Creek Trucking isa disguised continuance or alteregoof Blackberry CreekTruckingThe Board and the courts have consistently held thatthe test for determining whether two or more companiesshould be treated as a single employer depends on theexistence or presence of the following factors (1) interrelation of business operations (2) common management(3)centralizedcontrolof labor relationsand (4)common ownership of financial controlRadio UnionLocal 1264 v Broadcast Service380 U S 255 256 (1965)NLRB v MP Building Corp411 F 2d 567(5th Cir1969) The alter ego doctrine is an extension of the singleemployer conceptMcAllister Bros Inc278 NLRB 601(1986)In applying these criteria to the corporations in the instant case the record evidence shows(a) Interrelation of business operations ofRespondent sBlackberry Creek Trucking and Mate Creek Truckingshow that Joby Fields is president and 50-percent ownerof Blackberry Creek Trucking and that his son JosephFields is vice president the other 50-percent ownerwhile Brender Fields is secretary treasurer Correspondingly Joby Fields is president and 50 percent owner of477Mate Creek Trucking and his son Joseph Fields is vicepresident and 50 percent owner and Brender Fields issecretary treasurer of Mate Creek TruckingBlackberry Creek Trucking and Mate Creek Truckingshare the common address P 0 Box 570 MatewanWest VirginiaJoseph Fields is in charge of labor relations for bothBlackberry Creek Trucking and Mate Creek TruckingThe accounting work for both Blackberry CreekTrucking and Mate Creek Trucking is performed by thesame accountant George Blankenship C P ATom Copley a former truckdriver of BlackberryCreek Trucking is now a supervisor who inspectstrucks hires some truckdrivers and enforces truckdriversafety rules for Mate Creek TruckingBlackberry Creek Trucking and Mate Creek Truckingboth use the same end loader owned by BlackberryCreek TruckingLarry Mounts Webb formerly a truckdriver for Blackberry Creek Trucking is now employed as manager ofthe service department of Mate Creek Trucking Assuch he services the end loaders for Mate Creek Trucking and Blackberry Creek TruckingAdditionally the articles of incorporation show thatthe business purpose of both Blackberry Creek TruckingandMate Creek Trucking is identical-among otherthings to haul coal Both Companies own fuel and leasethe majority of trucks used in hauling coal The agreement with the drivers of both Companies is substantiallythe same Both Companies had a written agreement fortransporting coalwith the same company BlackberryCreek Coal Company There is some sharing of equipment(end loaders)and servicing of equipment The customers served by Blackberry Creek Trucking and customers which in all probability it would have eventuallyserved actually became the customers of Mate CreekTrucking The Board has long held that the customersneed not be identical so long as they are the same typeof customers for continuity in business operations in finding alter ego statusAmerican Pacific Concrete Pipe Co262 NLRB 1223 fn 14 (1982)It is therefore abundantly clear from the evidence (essentially admitted) of record that the business operationsof Blackberry Creek Trucking would not have beenshifted toMate Creek Development which ultimatelybecameMate Creek Trucking if Blackberry CreekTrucking could have reached an agreement with theUnion with which it was under an obligation to bargainItherefore find on the foregoing evidence that thereis substantial interrelation of business operations betweenBlackberry Creek Trucking and Mate Creek Truckingand consequently that Mate Creek Trucking is the alterego of Blackberry Creek Trucking(b)Common managementBoth Blackberry CreekTrucking and Mate Creek Trucking are family corporations of the family of Joby Fields The latter is presidentand his son Joseph is vice president of both corporationsBoth corporations share the same accountant in theperson of George Blankenship CPA and Joby Fields isincharge of labor relations for both corporations 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFormer employee Larry Mounts Webb is manager ofend loader maintenance services for both corporationsBased on the foregoing uncontroverted evidence Ifind that Blackberry Creek Trucking and Mate CreekTrucking have common management(c)Centralized control of labor managementJobyFields is in charge of labor relations for BlackberryCreek Trucking and Mate Creek Trucking althoughBlackberry Creek Trucking has no drivers but is still incorporate existenceNevertheless Joby Fields continuesto be in charge of labor relations for Mate Creek Trucking of which he is also president Tom Copley was formerly a truckdriver for Blackberry Creek Trucking Heisnow a supervisor for Mate Creek Trucking whosometimes hires other drivers inspects the trucks andenforces truckdnver safety policyBoth Fields andCopley enforce work rules by disciplining drivers whofail to comply with themIconclude and find on the foregoing evidence thatthere is centralized control over labor relations of Blackberry Creek Trucking and Mate Creek Trucking(d)Common Ownership of Financial ControlJobyFields is 50-percent owner of Blackberry Creek Trucking and his son Joseph Fields is 50 percent owner of theremaining interests Joby Fields is also 50 percent ownerof Mate Creek Trucking and his son Joseph Fields isowner of the remaining interest Joby Fields is also partowner of Fieldmore Mines from which trucks of BlackberryCreek Trucking hauls and from which minestrucks for Mate Creek Trucking now haul coalThe Board has long held that all four of the above describedcriteria(interrelationof business operationscommon management centralized control of labor relationsand owned common ownership)need not bepresent in order to support a finding of single employerstatusAs inBlumenfeld Theatres Circuit240 NLRB 206(1979) the Board found single employer status when therelationship resembled a close family organization ratherthan an independent company There major managementand labor relations decisions for four commonly heldcorporations were made by the head of the single familyand the Board found single employer statusThe alter ego doctrine is but an extension of thesingle employer conceptMcAllister Bros278 NLRB 601(1986)Consequently two separate business entities maybe regarded as a single employer if one is the alter egoordisguised continuanceof the otherSouthport Petroleum Co v NLRB315 U S 100 106 (1942)Alter ego status has also been found by the Boardwhen two enterprises have substantially identical ownershipmanagement business purpose operation equipment customers and supervision as are so in the instantcaseItherefore conclude and find on the foregoing essentially uncontroverted evidence and cited authority thatallor a substantial majority of the criteria for findingsingle employer status here are satisfied that at all timesmaterialRespondentsBlackberry Creek Trucking andMate Creek Trucking constituted a single employer andthatMate Creek Trucking is a disguised continuance ofBlackberry Creek TruckingRadio Union Local Local1264supraNLRBvM P Building Corpsupra andBlumnfieldTheatresCircuit240 NLRB 206 (1979)I further findthat any violationsof the Act are extended to each corporate entity(BlackberryCreekTruckingand Mate Creek Trucking)Cooper & CooperPainting804 F 2d 934 (6th Cir 1986)The latter authority is especially applicable to the Respondents here because BlackberryCreek Truckingis still a corporationon paper withoutany truckdriveremployees but ownedand controlledby Mate CreekTrucking ownersThe Boardhas declinedto hold thatantiunion motivation is an indispensable factor in finding alter ego statusApex DecoratingCo275 NLRB1459 (1985)SKi CraftSalesCorp237 NLRB 122 126 (1978)Although theevidence in the instant case supports a finding of antiunion motivation infra such a finding is not requisite tothe above finding of the alter ego status of Mate CreekTruckingIssue2WhetherMate Creek Trucking is under a dutyto recognize the Union and the recall rights of Blackberry Creek Truckingstrike drivers on their unconditionaloffer to return to work and if so whether Mate CreekTrucking recognized its obligation to recall and did infact recall the employees according to such recall rightsThe evidenceestablished that 15 striking truckdriverswere in the employ of Blackberry Creek Trucking whenthe unconditional offer was made to returntowork 23December 1985 Since that date Mate CreekDevelopment-MateCreek Truckinghas hired more than 15drivers Some of these drivers began to work for MateCreek beforethe strike ended and some started to workshortly thereafterAt the hearing Mate CreekTrucking(Joby Fields)acknowledgedthat it didnot refer to a senioritylistof Blackberry Creek Truckingwhen it hiredthe drivers for Mate Creek Trucking Nordid it recognize any obligation on its part to recallthe 15strikingdrivers who offered to return to workJoby Fieldstestifiedthat he offered employment withMate Creek TruckingtoRussellHardestyHerbertHayes and RonaldWebb Hayeswas hired December1985Hardesty was hired January 1986 and Webb testifeed thatafter he asked Fields for work he was hired inearly January1986Webb didnot acknowledge thatFields offered him employmentMate Creek Truckings foremanTom Copleytestifiedhe offered employmenttoHoward Lockhart but Lockhart denied anyone from BlackberryCreek Trucking orMate Creek Trucking contacted him about workForeman Copley testified he offered employment toSidney Plaster in early 1986 but Plaster testified that noone fromMate Creek Truckingcontacted him aboutworkRather he said he contacted Fields several timesabout work and finally he was hired in June or July1986Foreman Copleytestifiedhe offered Brian Hatfieldemployment several times in 1985 and 1986 and Hatfieldsaid he had a job However Hatfield testified that noone from BlackberryCreek TruckingorMate CreekTruckingcontacted him about employmentForeman Copleytestified he offered employment several times to Belvin Huddle and Huddle said he was BLACKBERRY CREEK TRUCKINGworking and would stay where he was HoweverHuddle testified that no one from either BlackberryCreek Trucking or Mate Creek Trucking contacted himabout returning to workForeman Copley testified that David Justice returnedto work but shortly thereafter left and returned again inMarch or April 1986 However Justice testified that noone from either Blackberry Creek Trucking or MateCreek Trucking contacted him about returning to workInstead he said he applied for work and was hiredForeman Copley testified he offered employment toEverett Kinder and the latter said he had lost his truckHowever Kinder testified that no one from BlackberryCreek Trucking or Mate Creek Trucking contacted himabout returning to workForeman Copley testified he offered employment toLarry Smith during the strike but Smith declined Hesaid he offered employment to Smith after the strike andSmith returned to work June or July 1986 Smith however testified that no one from Blackberry Creek Trucking or Mate Creek Trucking contacted him about returning to work He said he returned to work and was hiredin February 1986Foreman Copley testified he offered employment toCurtisWebb but Webb did not return Webb howevertestified that no one from either Blackberry CreekTrucking or Mate Creek Trucking contacted him aboutreturning to work Instead he said he asked Joby Fieldsforwork in late December 1985 or early 1986 Fieldstold him he was no longer in the trucking businessWebb said he then asked Foreman Copley for work andhe now drives a truck for Joby FieldsConclusionIt is unequivocally clear from the evidence that although Fields testified he offered employment to HardestyHayes and Webb only Hayes did not deny thatFields made such an offer Both Hardesty and Webb offirmatively or impliedly denied Fields offered them employment but stated they requested employment andwere hiredMore significantly however all the driverstowhom Manager Copley testified he offe''ed employment denied Copley or anyone from Blackberry CreekTrucking or Mate Creek Trucking offered them employment even though some of them requested employmentand were eventually hired by Mate Creek TruckingSome of them were hired as late as 2 to 7 months laterand others were never offered employment and are stillnot employed by Mate Creek Trucking I was persuadednot only by the demeanor of the driver witnesses as theytestified that they were testifying truthfully but also bythe precipitous shift of the trucking operation of BlackberryCreek Trucking to Mate Creek Trucking byFields and by the failure of either corporation to recallthe majority of drivers for work I was equally persuaded by the same circumstances and the demeanor ofFields and Copley that they were not testifying truthfullyMoreover it is readily noted that Mate Creek Trucking hired 15 new drivers within a short period of timeafter it was notified by the Union that the striking drivers offered to return to work The new drivers and the479few former drivers of Blackberry Creek Trucking nowconstituteMate Creek Trucking s driver complement of15 I therefore credit the driver witnesses and discreditthe testimony of Fields and Manager Copley that MateCreekDevelopment-Mate Creek Trucking offered employment to any of the BlackberryCreek Trucking dnvers although it hired some drivers who requested workConsequently I conclude and find on the credited testimony that neither BlackberryCreekTrucking nor MateCreek Truckingrecalled or offered employment to anyof the 15 alleged discnminatee drivers after the strikeended on 23 December 1985The SupremeCourt hasheld that failure or refusal toreinstate economic strikers if not immediately on applecation for reinstatement at least at a later point when vacancies occur has an adverse impact on rights of employees and that strikers who have made an unconditional offer to return to work retain their position as employees entitled to reinstatement in the absence of anemployer s substantialjustificationThis is true regardlessof whether union animus existsLaidlawCorp171NLRB 1366 1369-1370 (1968)InDenzil&Alkire259NLRB1323 1326 (1982) the Board held that an alterego of a struck employer has the same obligation to reinstate strikers as the struck employer would haveIn the instant case the uncontroverted evidence ofrecord shows that during the firstquarter of1986 threetruckdriversof Blackberry Creek Truckingreturned towork at Mate Creek Trucking However the recordshows that between the end of the strike when the strikers unconditionally offered to return to work on 23 December 1985 and the hiring of Hardesty Hayes andStarrRespondent Mate CreekTrucking had hired fivedrivers who were not previously employed by BlackberryCreek Trucking before 23December1985Otherstrike drivers either returned to work several monthslater or not at all Neitherof theRespondents maintainthat itever formerlyrecalled any of the strike driversand each admitted it did not offer employment to any ofthe strike drivers according to seniority as vacancies foremployment occurredIn fact JobyFields of MateCreek Truckingimpliedly acknowledged he did notthink he had an obligation to recall the strike driversBased on the foregoing evidence and cited legal authontyIfind that RespondentMate Creek Truckingwas under a duty to recall the striking Blackberry CreekTruckingdrivers on their unconditional offer to return towork 23December 1985 Having failed to do so MateCreekTrucking violated the recall rights of all the alleged discriminatee striking BlackberryCreekTruckingdrivers I further find that even the recall rights of driverswho returned to work after the strike were violatedby Mate CreekTrucking because it admittedly hiredthem as new employees under a different pay arrangement and in derogation of their recall rightsLaidlawCorpsupraAdditionallythe drivers who abandoned the strikebefore it ended and were rehiredby Mate Creek Trucking are among those drivers entitled to reinstatementwith backpay because they were hired under a different 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpay scaleWoodlawn Hospital233 NLRB 782 (1977) andcases cited therein at 791Issue 3Whether the truckdrivers of Blackberry CreekTrucking or Mate Creek Trucking were employees or independent contractors as Respondent contends or impliesInNLRB v United Insurance Co390 U S 254 (1968)the Supreme Court held that an employer employee relationship exists when the employer reserves the right tocontrol not only the result to be achieved but also themeans to be used in obtaining the resultWhether an employer reserves such rights is determined by an analysis of the facts in each caseCapitalParcel Delivery Co256 NLRB 302 303 (1981) An analysis of the essentially uncontroverted evidence here hasestablished the followingMate Creek Trucking contends or implies its truckdrivers are not its employees but are independent contractors because they are owner drivers However theevidence shows thatsomednvers do not own trucksand that all trucks are owned by corporate entities instead of individuals Some company truck owners drivetheir trucks and some do not There are no written contracts between Mate Creek Trucking and its dnversMate Creek Trucking s disciplinary rules prohibitaDrivers from speeding or passing anytimeanywhereb Using profane language on C B scLoading more than 12 inches on a bed truckd Talking on the scalehouse phoneeSpeed in excess of 15 miles per hour onSprouse Creek Propertyf Speed in excess of 25 miles per hour on publichighways between 7 30 and 8 30 a in and 3 30 and 4pmViolation of any of the above rules will result in a 3day suspension and/or terminationDrivers are also not allowed to swap hauls and thewritten rules specifically stateChanging Trucks on aRandom Basis is Strictly Prohibited -and- ChangingShifts on a Random Basis is Strictly ForbiddenDriversare also directed to start and end work at designatedtimes to drive only trucks assigned to them and to drivefrom only assigned locationsCompensationMate Creek Trucking issues two types of checks forhauling workCheck #1 toCorporate entity which owns trucks are compensatedon a tonnage basis The corporate truckowner receives a check for the drivers pay including the cost of unemployment taxes workmenscompensation health insurance matching social secunty and group insurance which Respondent contends for convenience are deducted by Mate CreekTrucking and paid to the respective agency or company Truck owners do not negotiate the pay withthe driver nor do they give dnvers work and safetyrulesCheck #2 toIndividualdriversbased on number of loadshauledwhether or not the driver has ownerhip interests in the corporate entity owner Drivers withownershipinterestscan elect to receive $8 a loador like dnvers with no ownershipinterestearn ahigher figure for dnvers Social security state andfederaltaxes arededucted by Mate Creek Truckingand paid to the respectiveagencies or companiesDrivers with no truck ownershipinterestsfile applications for employment with Mate Creek Trucking whichchecks the drivers references If such driver applicantcompletes a W 2 form and the physicalexamination heis assigneda truck number by Mate Creek Trucking Alltrucks are inspected every 3 months by Mate CreekTrucking s supervisor Tom CopleyJoby testified that Mate Creek Trucking s drivers whodrive Blackberry Creek trucks are Mate Creek TruckingemployeesBoth individual drivers and drivers withownershipinterestscomplete a W 2 form which designatesMate Creek Trucking as employer but the formsreflect only the drivers payBoth individual drivers and drivers with ownership interests arerequired by Mate Creek Trucking to takephysicalexaminationswhich includes a drug test the resuits of which the drivers are not informed if hiredRespondents appear to be arguing that the drivers ofBlackberryCreek Trucking were not employees although RespondentadmitsBlackberry Creek Truckingsigned the UMWA contract on behalf of its drivers andhad been negotiating over terms and conditions of thosedrivers at the time of the strike Such evidence clearlyindicatesthat the drivers of Blackberry Creek Truckingwere employees rather than independent contractorsBlackberry Creek Trucking had work rules similar to therules of Mate Creek TruckingConclusionIt is clear from the foregoing evidence that RespondentMate Creek Trucking not only reserved the right tocontrol the coal delivery results of the hauling operationbut the many directives regarding the time to start andend work the truck speed of the drivers language usedby drivers on CBs its inspection of the operating condition of trucks its retention and processing of driversfringebenefitse g health insurance its disciplinaryaction (suspension and layoff) of dnvers for noncompliance with work and safety rules promulgated and issuedby it its required physical examination and concern withdriver sensonun before approving them to drive and itsnegotiationwith the Union regarding the truckdriversallclearly demonstrate that both Respondents also reserved and exercised substantial control over the mannerand means by which their hauling operation was accomplishedUnder these uncontroverted circumstances Ifind that the truckdrivers of Respondent Mate CreekTrucking were employees of Mate Creek Trucking and BLACKBERRY CREEK TRUCKING481not independent contractorsNLRB v United InsuranceCosupraOperating Engineers Local 701276 NLRB597 601 (1985) andPerrysvilleCoal Co264 NLRB 380(1982)Issue 4Whether Respondents unilaterally transferredwork from Blackberry Creek Trucking (which recognized the Union) to Mate Creek Trucking (which doesnot recognize the Union) in violation of Section 8(a)(5)of the ActThe Board has repeatedly held that withdrawal of recognition by a newly established company of what hasbeen determined to be a single interrelated enterpriseconstitutes a violation of Section 8(a)(5) of the ActMarKay Cartage277 NLRB 1335 (1985)Apex DecoratingCo275 NLRB 1459 (1985)Advance Electric268 NLRB1001 (1984) andWeldment Corp275NLRB 1432(1985)Because Mate Creek Trucking has been previously determined to be a disguised continuance of BlackberryCreek Trucking I find that Mate Creek Trucking is obligated to continue to recognize and bargain with theUnion as the bargaining agent of its employees and toapply to those employees the necessary consequence ofsuch recognitionAllcoastTransfer271NLRB 1374(1984)BecauseRespondent Blackberry Creek Trucking unilaterally transferred its trucking operation to Mate CreekTruckingwithout notifying or bargaining with theUnion I further find that such transfer was a change inthe terms and conditions of employment of the unit employeeswhich is a mandatory subject of bargaining andthereforeviolative of Section 8(a)(5) of the ActDahlFishCo279 NLRB 1084 fn 3 (1986) Additionally Ifind that the transfer of the trucking operation also constituted a withdrawal of recognition of the employeesrepresentation rights in violation of Section 8(a)(5) oftheActDahl Fish CosupraMcAllister BrossupraOutreach Marine CorpsupraCounsel for Respondents continues to argue with emphasis that Respondents requested a successor agreementon several bargaining occasions but the Union rejectedtheir requestsThe evidence does not show that Respondent offered any plausible alternatives to a successoragreement Nor did they furnish any detailed explanationof a business justification for transferring their truckingoperation prior to doing so Both the negotiation of acontract (concerning hourswages and working conditions) as well as the transfer of their trucking operationwere bargainable subjectsAs such Respondents wereobligated to enter the negotiations with an open mindAs the Board held inIronWorkers Local 103190 NLRB741 742 (1971)Respondent Union [had a] fixed inflexible position and was rigidly unwilling to consider senously any possible alternatives and that such an attitudeisclearly contrary to the duty to bargain in good faithand is thus unlawful alsoIronWorkers Local 103195NLRB 980 (1972)Here the Respondents do not contend and the evidence has not established that Respondents bargained toimpasse incontract negotiations with the UnionAlthough the complaint does not specifically allegethat Respondents failed and refused to bargain with theUnion the evidence adduced by litigation at the hearingestablished that Blackberry Creek Trucking still recognized the Union and was attempting to negotiate anagreement with the Union during the strike and thatnotwithstanding Blackberry Creek Trucking transferredits trucking operation to Mate Creek Trucking that thetransferwas made by Blackberry Creek without notifying the Union and affording it an opportunity to bargainon the transfer and that although Mate Creek Truckingmet in negotiation meetings with the Union in March1986 it did not bargain with the Union but instead informed the Union that it had sold its trucks Under thesecircumstances I find that Respondents unilateral transferof its trucking operation constituted a failure and refusalto bargain with employees representative (the Union) inviolationof Section 8(a)(5) of the ActVulcan HartCorp248NLRB 1197 (1980)Baughman Co 248NLRB 1346 fn 2 (1980)AMC Air Conditioning Co232NLRB 283 285-286 (1977)Although on 12 February 28 March and 2 June 1986the Union requested relevant information from RespondentsRespondents nevertheless failed to timely furnishthe requested informationHaving failed to furnish theinformation I find that such failure constitutes a failureand refusal to bargain in good faith in violation of Section 8(a)(1) and (5) of the ActNLRB v Acme IndustrialC o 385 U S 432 438 (1967)IV THE REMEDYHaving found that Respondents have engaged in certarn unfair labor practices I will recommend that it beordered to cease and desist therefrom and that it takecertain affirmative action designed to effectuate the policies of the ActHaving found that as a single employer Respondentsunilaterally changed the terms and conditions of employment of unit employees by transferring their work Respondents have discriminated against their employees inviolation of Section 8(a)(1) and (3) of the Act that byrequiring employees who desired to work to work without representationRespondents discriminated againstsuch employees in violation of Section 8(a)(1) and (3) ofthe Act that by failing refusing or delaying the recallor reinstatement of their striking employees according toseniority after they unconditionally offered to return towork Respondents discriminated against such employeesin violation of Section 8(a)(1) (3) and (5) of the Actthat by unilaterally transferring the work of unit employees the Respondents have both failed and refused to bargain with the Union and that it withdrew recognition ofthe Union in violation of Section 8(a)(1) and (5) of theAct the recommended Order will provide that Respondents cease and desist from engaging in such unlawfulconduct that they be ordered to recognize and on request bargain in good faith with the Union as the exclusive collective bargaining representative of the employees in the appropriate unit that it make whole the striking employees who unconditionally offered to return towork for any loss of earnings they may have suffered byreason of Respondents discrimination against them inaccord with the Boards decision in F WWoolworth 482DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCo90 NLRB289 (1950)New Horizonsfor theRetarded283 NLRB1173 (1987) 2except as specifically modifiedby the wording of such recommended OrderOn the basis of the above findings of fact and theentire record in this case I make the followingCONCLUSIONS OF LAW1By unilaterally transferring its trucking operationswithout notifying or affording the Union an opportunityto bargain Respondents have failed and refused to bargainwith the authorized representative of its unit employees and at thesame timewithdrew recognition ofthe Union in violation of Section8(a)(1) and(5) of theAct2By requiring employees who desired work with Respondents to work without union representationRespondents have discriminatedagainstsuch employees inviolation of Section8(a)(1) and(3) of the Act3By failing and refusing or delaying the recall or reinstatement of striking employees after they unconditionally offered to return to work Respondents discriminated against such employees in violation of Section8(a)(1) (3) and (5) of the Act4By failingand refusingon about 12 February 28March and 2 June 1986 respectivelyand at all timesthereafter to recognize and furnish information requested by the Union Respondents violated Section8(a)(1)and (5) of the Act5All the below described employees employed byMate Creek Trucking on 23 December 1985 constitutean appropriate unit for purposes of collective bargainingwithin the meaning of Section 9(b) of the ActAllemployees employed by Blackberry CreekTrucking and Mate Creek Trucking engaged in theproduction of coal including removal of overburden and coal waste preparation processing andcleaning of coal and transportation of coal (exceptby waterway or rail not owned by [Respondents]repair andmaintenancework normally performed atthe facilities of the [Respondents]and maintenanceof gob piles and mine roads and work customarilyrelated to all of the aboveORDERThe Respondents Blackberry Creek Trucking Incand Mate Creek Trucking IncMatewan West Virginis their officers agents successors and assigns shallICease and desist from(a)Unilaterally transferring their trucking operationwithout notifying or affording the Union an opportunityto bargain over such transfer(b)Withdrawing recognition of the Union by unilaterally transferring their trucking operation(c)Requiring employees who desire work with Respondents to work without union representation(d) Failing and refusing or delaying the recall or reinstatement of striking employees after they have unconditionally offered to return to work(e) Failing and refusing to furnish information requested by the Union(f) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Recognize and on request bargain collectively ingood faith with United Mine Workers of America as theexclusive collective bargaining representative of all theemployees in the appropriate unit of Blackberry CreekTrucking and Mate Creek Trucking(b)Recall and offer to reinstate all striking employeesincluding the employees named below who unconditionally offered to return to work 23 December 1985 in accordance with the seniority order in which they wouldhave been recalled for an available vacancy to theirformer position or a substantially equivalent one withoutprejudice to their seniority or other rights and pri% ilegesRussell E HardestyGeorge B HayesBelvin HuddleRicky JusticeHoward D LockhartSidney L PlasterClaude E StarrRonald C Webb6At all timesmaterialUnitedMineWorkers ofAmerica has been the exclusive collective bargainingrepresentative of the employees in the above describedappropriate unit within the meaning of Section 9(a) ofthe ActOn these findings of fact and conclusions of law andon the entire record I issue the following recommended32 See generallyIsisPlumbingCo138 NLRB 716 (1962)3 If no exceptions are filed as provided by Sec 10 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposesBryan A HatfieldHerbert HayesDavid L JusticeEverett E KinderLarry MountsLarry SmithFreddie D Taylor(c)Make whole all employees who unconditionally offered to return to work on 23 December 1985 and werenot called in accordance with their seniority as theywould have been called on an available vacancy with interest(d) Recognize and furnish the Union with the Informstion it requested(e)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(f)Post at Respondents Mate Creek Trucking Incand Blackberry Creek Trucking Inc at P O Box 570MatewanWest Virginia the attached notice marked BLACKBERRY CREEK TRUCKINGAppendix 4 Copies of the notice on forms providedby the Regional Director for Region 9 after beingsigned by the Respondents authorized representativeshall be posted by the Respondent immediately on receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees arecustomarily postedReasonable steps shall betaken by the Respondent to ensure that the notices arenot altered defaced or covered by any other material(g)Notify theRegionalDirectorinwritingwithin 20days from the date of this Order what steps the Respondent has taken to comply4 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeSection 7 of the Act gives employees the followingrightsTo organizeTo form joinor assistany unionTo bargain collectively through representativesof their own choiceTo act together for othermutual aidor protectionTo choose not to engage in any of these protected concerted activitiesWE WILL NOT fail and refuse to bargain in good faithwith the Union by engaging in the following conduct(a)Unilaterally transferring our trucking operationwithout notifying the Union and giving it an opportunityto bargain on our decision to tiansfer(b)Withdrawing recognition of the Union by unilaterally transferring our trucking operations without notifying and affording the Union an opportunity to bargain onour decision to transfer(c) Failing and refusing to furnish information requested by the Union483WE WILL NOT discriminate against the conditions andtenure of employment of our striking driver employeesby failing refusing or delaying the recall or reinstatement of them after they have unconditionally offered toreturn to workWE WILL recall or offer immediate reinstatement tostriking employees including all the following namedstriking truckdriverswho unconditionally offered toreturn to work on 23 December 1985 without prejudiceto their seniority or other rights previously enjoyed andmake them whole for any loss of earning suffered by thediscrimination against them with interestRussell E HardestyGeorge B HayesBelvin HuddleRicky JusticeHoward D LockhartSidney L PlasterClaude E StarrRonald C WebbBryan A HatfieldHerbert HaysDavid LJusticeEverett E KinderLarry MountsLarry SmithFreddieD TaylorWE WILL recognize and on request bargain with theUnion on our decision to transfer our trucking operationWE WILL recognize and on request bargain with theUnited Mine Workers of America as the exclusive collective bargaining representative of the employees in theappropriate unit described belowAllemployees employed by Blackberry CreekTrucking and Mate Creek Truckingengaged in theproduction of coal including removal of overburden and coal waste preparation processing andcleaning of coal and transportation of coal (exceptby waterway or rail not owned by [Respondent]repair and maintenance work normally performed atthe facilities of the [Respondent] and maintenanceof gob piles and mine roads and work customarilyrelated to all of the aboveWE WILL recognize and on request furnish the Unionwith the information it requestedWE WILL NOT in any like or related manner interferewith restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActAll our employees are free to become remain orrefuse to become or remain members of United MineWorkers of America or any other labor organizationBLACKBERRY CREEK TRUCKING INC ANDMATE CREEK TRUCKING INC